DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 12/19/2019. Claims 1-23 have been presented for examination. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 01/16/2020 is accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-19, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maurizio (US Pub. No. 20090019184).
As to claim 1, Maurizio (figs. 1-6) discloses  an apparatus comprising: a plurality of memory devices (parag. 0015); a buffering device including: memory interface circuitry, and at least one first-in first-out (FIFO) circuit or multiplexer circuit (parag. 0018; 0023); and a parallel bus (see fig. 3) operably connecting the buffering device to the plurality of memory devices, the 
As to claims 2-4, Maurizio (figs. 1-6) discloses  an apparatus, wherein each of the first subsets of the plurality of memory devices includes memory devices of a single memory type; the second subsets of the plurality of memory devices includes memory devices having different memory types; wherein the different memory types comprise one or more of NAND, NOR, phase change memory (PCM), magnetoresistive memory (MRAM), DRAM, SRAM, and ferroelectric memory (see parag. 0013, 0021).
As to claim 12, method claim 12 corresponds to apparatus claim 1; therefore, it is analyzed as previously discussed in claim 12 above..
As to claims 13-15, the claims have substantially the limitations of claims 2-4; therefore, they are analyzed as previously discussed in claims 2-4 above.
As to claims 5 and 16, Maurizio (figs. 1-6) discloses an apparatus, wherein the buffering device includes a channel interface configured to communicate with a connected host device using a DDR5 protocol; the plurality of signals is communicated from a connected host device using a DDR5 protocol (parag. 0015).
As to claims 6-7, Maurizio (figs. 1-6) discloses an apparatus, wherein the memory interface circuitry is configured to perform processing in memory functions in one or more of the 
As to claims 17-18, the claims have substantially the limitations of claims 6-7; therefore, they are analyzed as previously discussed in claims 6-7 above.
As to claims 8 and 19, Maurizio (figs. 1-6) discloses an apparatus, wherein the plurality of memory devices includes chip scale packaging memory devices (parag. 0015).
As to claim 23, the claim has substantially the limitations of claim 1; therefore, it is analyzed as previously discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maurizio in view of Perego (US Pub. No. 20080034130).
As to claim 9, Maurizio does not disclose “the plurality of memory devices includes one or more memory devices lacking error correcting code (ECC) circuitry, and further wherein the memory interface circuitry is to perform error correcting in the one or more memory devices.”
However, the limitations are obvious and well known in the art, as evidenced by Perego (parag. 0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maurizio with the teachings of Perego by including an ECC circuit. This modification would have been obvious to one of ordinary skill in before the effective filing date of the invention because doing so would help detecting errors in the memory system with high accuracy.
As to claim 20, the claim has substantially the limitations of claim 9; therefore, it is analyzed as previously discussed in claim 9 above.
	As to claims 10-11, Maurizio does not teach “the buffering device is configured to map physical addresses of the plurality of memory devices to logical addresses; the buffering device is configured to remap physical addresses of the plurality of memory devices in response to the detection of a bad bit in one or more of the plurality of memory devices.” However, the limitations are obvious and well known in the art, as evidenced by Perego (parag. 00613). See the motivation above.
As to claims 21-22, the claims have substantially the limitations of claims 10-11 therefore, they are analyzed as previously discussed in claims 10-11above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824


 /Fritz Alphonse/
Primary Examiner, Art Unit 2112